10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

` men '""""" " ` ""EEETVE_

. . ENTERED seRonoN
M‘°hael J' M°ms°“> ES ' counseL/PART\ES oFREcoRo

Nevada State Bar No. l 65

1lz495 Rid §\§1§:\1)\/9 Drive, Suite 220
eno, ..

Tel. 775~827-6300 DEC 7 2018

venturelawusa@gmail.com

 

 

 

 

. CLERK US DlSTRlCT COURT
A ttorney for Plaintzjj‘" DISTR|CT OF NEVADA
Marco De La Cuesta By; DEPuTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* v'c * * ic
MARCO DE LA CUESTA,
Case No. 3117-CV-0520-1\/11\/1D-CBC
Plaintiff, 0@€?/
vs.
JOINT STATUS REPORT AND
APTTUS CORPORATION, a Delaware REQUEST TO VACATE
Corporation DECEMBER 12, 2018 CASE
MANAGEMENT CONFERENCE
Defendant.

 

 

Plaintiff Marco De La Cuesta and Defendant Apttus Corporation, by and
through their respective undersigned counsel, pursuant to the Court’s Minute Order
dated September 24, 2018 (ECF No. 62), respectfully provide a status report and
request to vacate the currently-scheduled December 12, 2018 case management
conference.

The Minute Order states that further case management conferences are set for
December 12, 2018, and January 10, 2019, and the parties are to “t`ile joint or separate
case management reports by no later than four court days prior to each conference. If
counsel determine that a conference is not necessary, counsel have leave to request that
the conference be vacated.” ECF No. 62.

The parties have agreed to mediate the claims in this case, in addition to the

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

claims brought in Baker v. Apttus, Case No. 3:17-CV-0587-1\/1]\/1D~CBC, currently
pending before this Court. The parties have scheduled private mediation sessions for
December 11 and 12, and January ll. The parties have determined that the December
12, 2018, case management conference is not necessary, and request that the conference
be vacated so that the parties can engage in mediation on that date.
DATED this 6th day of December, 2018,
/s/ Michael J. Morrison

Michael J. Morrlson, Es .

Nevada State Bar No. 1 65

1495 Rid eview Drive, Suite 220

Reno, N 89519

Tel. 775-827-6300

venturelawusa@gmail.com

Attorney for Plaintij_'fElizabeth Baker

 

DATED this 6th day of December, 2018,

/s/ Plzillip Thompson

 

David Mont ome , Esq.
Lisa A. Mc(,glane,rl§sq.

Philli Thom%son, Es .

JAC SON L WIS P. .

3800 Howard Hu hes Parkway, Suite 600
Las Vegas, Neva a 89169

A ttorney for Defendant Apttus Corporatio

1 so oRDERED
U.S. ISTRATE@UDGE

DATED;-,H/_ Yl/Z!L/J_

 

 

